By the Court.
Where a party to an action, being a non-resident of the county wherein the action is pending, causes his deposition *201fin the case to be taken and filed, and afterward, and before trial the opposite party dies, and his personal representative is substituted in his place, such deposition is inadmissible in evidence on the trial, to the same extent as the oral testimony of the surviving ■joarty would be, if offered on the trial.
Motion for leave to file petition in error overruled.